 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDSan Diego County Chapter Painting and DecoratingContractors Association,Inc., a Corporation, et at.andOrange Belt District Council of Painters No.48, et al.Case AO-116October 29, 1969ADVISORY OPINIONA petition and an amended petition was filed withthe National Labor Relations Board by Orange BeltDistrictCouncil of Painters, No. 48, herein calledthe Petitioner, for an Advisory Opinion pursuant toSections 102.98 and 102.99 of the Board's Rules andRegulations, Series 8, as amended. Responses to thepetitionand amended petition were filed by thefollowing four employer associations, also known astheFour Chapters, San Diego County ChapterPainting and Decorating Contractors Association,Inc.;OrangeCountyChapterPaintingandDecoratingContractorsAssociation, Inc.;DesertChapterPaintingandDecoratingContractorsAssociationofPalm Springs, and Tri-CountyChapter of Painting and Decorating ContractorsAssociation, Inc. Previously, onMay 18, 1964, theBoard issued two Advisory Opinions involving thePetitioner, the Four Chapters and a fifth Chapter,called Tri-Associated Chapter.'In pertinent part the petition and amended petition,the response and amended response allege, and theaforementioned earlier Advisory Opinion stated, asfollows:IA proceeding has been instituted by the FourChapters in the Superior Court of the State ofCalifornia, for the County of San Diego, hereincalled the State Court, Case 312 544, against thePetitioner,certain individuals, and the SouthernCalifornia Painting and Drywall Association, hereincalledtheDrywallAssociation.The complaintalleges that the Petitioner and Drywall Associationentered into a "sweetheart" agreement, allegedlyillegal under Section 8(a)(2) of the Act, and seeks,inpart,tohave the State Court restrain thePetitionerfromprovidingpaintersunder thatagreement.2.Thereafter, the United States District Court forthe Southern District of California, herein called theFederal District Court, to which the proceeding inthe State Court had been removed, remanded thecase to the State Court on the ground that it did,,not have jurisdiction over the within action."3.Each of the Four Chapters is an employerassociationwithin the meaning of the National'Paintingand Decorating ContractorsAssociationof Orange County.Inc. a Corporation.et a! and District Council of PaintersNo 48. 147NLRB-1 and 4Labor Relations Act and is composed of memberswho are California employers engaged in thebuildingand construction industry, primarily aspainting, decorating, and drywall contractorsTheChapters were formed and exist for the principalpurpose of representing their members in negotiatingcollective bargaining agreements with the Petitioner,a labor organization within the meaning of the Act.4.The Four Chapters allege in the State Courtcomplaint that "[h]istorically since 1961 and priorthereto,[theFourChapters] individually or inaggregatehavenegotiatedcollectivebargainingagreements with either the [Petitioner] or prior to1961with the individual local unions which nowcomprise [the Petitioner]" and that "there is apresent and existing agreement between [the FourChapters] and [the Petitioner] which will expire onor about June 30, 1969 " From these allegations aswellastheearlierAdvisoryOpinions, it isreasonable to assume that there has been since 1961collective bargaining between the Four Chapters andthe Petitioner on a multichapter, multiassociationbasisandthatthelatestagreement,whichpresumablyexpiredJune30,1969,wasalsomultichapter, multiassociation in character.5. In addition to the earlier unfair labor practicecharges alleging violations of the Act filed on behalfof,and against, the Petitioner and the FourChapters (detailed in the aforementioned AdvisoryOpinions), charges were also filed on August 18,1969,inCases21-CB-3440and21-CA-8739,alleging violations of Section 8(b)(3) and 8(a)(1) and(2) of the Act against the Petitioner and the DrywallAssociation, respectively.While the Four Chaptersadmit the filing of these most recent charges, theyassert that the charges allegedly have been filed bythesecretarytothePetitioner'sattorneyandtherefore are a sham and of no legal significance. Inrendering its jurisdictional Advisory Opinion herein,the Board has not considered the allegations of thesecharges.6.The petition alleges and the Four Chaptersadmit the following interstate commerce data forthe Four Chapters and their constituent employermembers:The aforesaid employers' associations consist ofemployersengagedinthebuildingandconstruction industry and primarily those engagedinthebusinessofpaintinganddrywallapplication,saidassociationsrepresenttheiremployer members for the purpose of collectivebargaining. During the past calendar year, insofaras the employer members of said associations areconcerned, the dollar volume of performance ofservicestocustomersoutsidetheStateofCalifornia exceeded $50,000, the dollar volume ofsales and performance of services to firms which,in turn, made sales to customers outside the Stateof California, exceeded $50,000, the dollar volumeof purchases of goods and services from outsidethe state of California exceeded $50,000, thedollar volume of purchases from firms which, in179NLRB No. 70 SAN DIEGO PAINTING & DECORATING CONTRACTORS ASSN.turn,purchasedthosegoodsfromoutsideCalifornia,exceeded$50,000, the total volume ofallsalesand performances of services of thecontractorsrepresentedbysuchassociationsexceeded$500,000, thedollar volume of nationaldefense work done during the past calendar yearexceeded$2,000,000, said work being done onbehalf of the Defense Department directly orindirectly.7.The State Courthasmade no findings withrespect to the aforesaid commerce data.8.Except for the unfair labor practice charges inCases 21-CB-3440 and21-CA-8739hereinabovementioned,there is no representation or unfair laborpractice proceeding involving the same labor disputenow pending before the Board.On the basis of the above,the Board is of theopinion that:1.Because there has been since 1961 collectivebargaining between the Petitioner,on the one hand,and the Four Chapters,on the other, upon amultichapter,multiassociationbasis(thelatestmultichapter,multiassociationagreementhavingpresumably expired on June 30,1969), the FourChaptersshould be treated as a single enterprise forjurisdictional purposes and the combined commerceoperations of all members of the Four Chaptersmust be considered in determining whether theBoard would exercise jurisdiction in regard to thebusiness of any single member of any one of thesechapters who participate in or intend to be bound bygroup bargaining.'2The employermembers of the Four Chapters'SiemonsMailing Service,122 NLRB81, 84, see cases cited in fn 1,supra433are nonretail California enterprises engaged in thebuildingand construction industry, primarily aspainting, decorating, and drywall contractors.3.The facts presented show that the members ofthe Four Chapters have a combined direct outflowof more than $50,000, a combined indirect outflowof more than $50,000, a combined direct inflow ofmore than $50,000 and a combined indirect inflowof more than $50,000.4.Any one of these four commerce factorssatisfiestheBoard'sdiscretionarynonretailjurisdictional requirements, which are applicable tothe employers concerned herein.'5.ItfollowsthattheBoardwouldassertjurisdictionwith respect to the operations of anysingle member of any one of the Four Chapters.6Italso follows that the Board would assertjurisdiction with reference to the business of any oneof the Four Chapters.Accordingly, the parties are advised under Section102.103of the Board's Rules and Regulations,Series 8, as amended, that upon the allegationssubmitted herein the Board would assert jurisdictionas to the operations of any one of the FourChapters, or any single member of any one of theseChapters, with-respect to disputes cognizable underSections 8, 9. and 10 of the Act.4'Siemons Mailing Service,supra,85The Four Chaptersargue that the Petitioner should be collaterallyestopped from raising herein the jurisdictional issues which allegedly weredetermined by the Federal DistrictCourtWe findno merit in theargumentThe Federal District Courtmerely decided thatitdid"not havejurisdiction over the within action " There is no showing that the FederalDistrict Courthad determined the question of the Board's jurisdiction overthe Four Chaptersand their individual members with respect to matterscognizable under the Act